DETAILED ACTION
The communication dated 1/16/2020 has been entered and fully considered.
Claims 1-8 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. U.S. Publication 2007/0048183 (henceforth referred to as Nguyen).
As for claim 1, Nguyen teaches an endoscope reprocessing method comprising: cleaning, disinfecting, or sterilizing an inside of a pipe line and an outer surface of an endoscope (paragraph [0021]; Fig. 3: part 200) accommodated in a basin (paragraph [0018]; Fig. 2: part 14a), equivalent to the claimed treatment tank; rinsing the outer surface of endoscope 200 with a rinsing liquid while filling the inside of the pipe line of endoscope 200 with gas; collecting a first sample from the rinsing liquid used for rinsing the outer surface of endoscope 200; rinsing the inside of the pipe line of endoscope 200 with the rinsing liquid; and collecting a second sample from the rinsing liquid used for rinsing the inside of the pipe line of endoscope 200 (paragraph [0046]-[0092]; Figs. 2-3).
As for claim 2, Nguyen further teaches that air is continuously fed into the pipe line while the outer surface of endoscope 200 is rinsed with the rinsing liquid (paragraph [0046]-[0092]; Figs. 2-3).
As for claim 3, Nguyen further teaches that the outer surface of endoscope 200 is in a state of being exposed to air while the inside of the pipe line of endoscope 200 is rinsed with the rinsing liquid (paragraph [0046]-[0092]; Figs. 2-3).
As for claim 5, Nguyen teaches a decontamination apparatus (paragraph [0018]; Fig. 1), equivalent to the claimed endoscope reprocessor, comprising: a basin (paragraph [0018]; Fig. 2: part 14a), equivalent to the claimed treatment tank, configured to accommodate an endoscope (paragraph [0021]; Fig. 3: part 200) and to be able to store a liquid; a pump (paragraph [0021]; Fig. 2: part 32), equivalent to the claimed fluid sending mechanism, configured to send a fluid into a pipe line of endoscope 200 accommodated in basin 14a; flush lines (paragraph [0021]; Fig. 2: part 30), equivalent to the claimed liquid introduction mechanism, configured to introduce a rinsing liquid into basin 14a; a concentration monitor (paragraph [0042]; Fig. 4: part 300), equivalent to the claimed sample collection device, configured to collect a sample from the liquid in basin 14a; and a control system (paragraph [0019]; Fig. 2: part 20), equivalent to the claimed processor.
Examiner regards the operation of the claimed processor as intended use of the apparatus’ structure. Control system 20 would be capable of cleans, disinfects, or sterilizes an inside of the pipe line and an outer surface of endoscope 200 accommodated in basin 14a, introduces the rinsing liquid into basin 14a by flush lines 30 and rinses the outer surface of endoscope 200 with the rinsing liquid while sending gas from pump 32 and filling the inside of the pipe line of endoscope 200 with gas, collects a first sample from the rinsing liquid used for rinsing the outer surface of endoscope 200 by concentration monitor 300, sends the rinsing liquid from pump 32 and rinses the inside of the pipe line of endoscope 200 with the rinsing liquid, and collects a second sample from the rinsing liquid used for rinsing the inside of the pipe line of endoscope 200 by concentration monitor 300 (paragraph [0046]-[0092]; Figs. 2-3). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claim 6, Examiner regards the operation of the claimed endoscope reprocessor as intended use of the apparatus’ structure. The decontamination apparatus would be capable of the air is continuously fed into the pipe line while the outer surface of endoscope 200 is rinsed with the rinsing liquid (paragraph [0046]-[0092]; Figs. 2-3).
As for claim 7, Examiner regards the operation of the claimed endoscope reprocessor as intended use of the apparatus’ structure. The decontamination apparatus would be capable of the outer surface of endoscope 200 is in a state of being exposed to the air while the inside of the pipe line of endoscope 200 is rinsed with the rinsing liquid (paragraph [0046]-[0092]; Figs. 2-3).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711